                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42      Desc
                                                        Main Document    Page 1 of 12


                             1   FAEGRE DRINKER BIDDLE & REATH LLP
                                 William A. Hanssen (Bar No. 110613)
                             2   William.Hanssen@faegredrinker.com
                                 Scott F. Gautier (Bar No. 211742)
                             3   Scott.Gautier@faegredrinker.com
                                 Ryan M. Salzman (Bar No. 299923)
                             4   Ryan.Salzman@faegredrinker.com
                                 Maria J. Cho (Bar No. 327388)
                             5   Maria.Cho@faegredrinker.com
                                 1800 Century Park East, Ste. 1500
                             6   Los Angeles, CA 90067
                                 Telephone: (310) 203-4000
                             7   Facsimile: (310) 229-1825
                             8   Attorneys for FOREMOST GROUPS, INC.
                             9
                                                         UNITED STATES DISTRICT COURT
                          10
                                                        CENTRAL DISTRICT OF CALIFORNIA
                          11
                          12
                                  FOREMOST GROUPS, INC. f/k/a               Case No. 2:14-cv-00188 SVW (RZx)
                          13      FOREMOST INTERNATIONAL                    Hon. Stephen V. Wilson
                                  TRADING CO., INC.,
                          14                                                Courtroom 6
                                                 Plaintiff,
                          15                                                Case No. 2:13-bk-17409-RK
                                           vs.                              Chapter 7
                          16
                                  TANGSHAN AYERS BATH                       FOREMOST GROUP, INC.’S POST-
                          17      EQUIPMENT CO., LTD.,                      HEARING SUPPLEMENTAL BRIEF
                          18                          Defendant.
                          19
                          20      In re:
                          21
                                  AYERS BATH (U.S.A.) CO., LTD.
                          22
                          23                     Debtor.
                          24
                          25
                          26
                          27
                          28
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                                                                          CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                                 BRIEF
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42     Desc
                                                        Main Document    Page 2 of 12


                             1                                       TABLE OF CONTENTS
                             2
                             3   I.     THE AVAILABILITY OF RULE 69(A) IS LAW OF THE CASE..............1
                             4
                                 II.    TANGSHAN AYERS HAD NOTICE OF THE PROOF OF CLAIM
                             5          AND THE OPPORTUNITY TO OBJECT ...............................................5
                             6
                             7
                             8
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                            i            CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK             Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42                       Desc
                                                           Main Document    Page 3 of 12


                             1                                     TABLE OF AUTHORITIES
                             2                                                                                                      Page(s)
                             3   FEDERAL CASES
                             4   Caldwell v. Unified Capital Corp. (In re Rainbow Magazine, Inc.),
                             5     77 F.3d 278 (9th Cir. 1996) ....................................................................... 1

                             6   In re Arnold,
                                     No. 08-13479, 2010 WL 3810862 (Bankr. N.D.N.Y. Sept. 27, 2010) .............. 6
                             7
                             8   In re Hobbs,
                                     141 B.R. 466 (Bankr. N.D. Ga. 1992) ......................................................... 6
                             9
                                 In re Levander,
                          10
                                     180 F.3d 1114 (9th Cir. 1999) ............................................................. 2, 3, 4
                          11
                                 Lucas Auto. Eng’g, Inc. v. Bridgestone/Firestone, Inc.,
                          12       275 F.3d 762 (9th Cir. 2001)...................................................................... 1
                          13
                                 Siegel v. Federal Home Loan Mortg. Corp.,
                          14        143 F.3d 525 (9th Cir. 1998)...................................................................... 2
                          15     U.S. v. Alexander,
                          16        106 F.3d 874 (9th Cir. 1997)...................................................................... 1
                          17     United States v. Lummi Indian Tribe,
                                   235 F.3d 443 (9th Cir. 2000)...................................................................... 1
                          18
                          19     FEDERAL STATUTES
                          20     28 U.S.C. § 157 ............................................................................................ 4
                          21     STATE STATUTES
                          22
                                 California Code of Civil Procedure § 187..................................................... 2, 4
                          23
                                 RULES
                          24
                          25     Federal Rules of Bankruptcy Procedure Rule 5009............................................ 6

                          26     Federal Rules of Bankruptcy Procedure Rule 7069............................................ 3
                          27     Federal Rules of Civil Procedure Rule 12(b)................................................. 2, 3
                          28     Federal Rules of Civil Procedure Rule 69(a).............................................passim
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                                         ii               CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42      Desc
                                                        Main Document    Page 4 of 12


                             1          Foremost Groups, Inc. (“Foremost”), a creditor in the above-captioned case,
                             2   by and through its counsel, Faegre Drinker Biddle & Reath LLP, submits this post-
                             3   hearing supplemental brief in further support of Foremost’s Renewed Motion to
                             4   Amend [Docket No. 118].
                             5   I.     THE AVAILABILITY OF RULE 69(a) IS LAW OF THE CASE
                             6          1.     Under the doctrine of law of the case, a court is precluded from
                             7   reconsidering an issue already decided by the same or a higher court in the same case.
                             8   See Lucas Auto. Eng’g, Inc. v. Bridgestone/Firestone, Inc., 275 F.3d 762, 766 (9th
                             9   Cir. 2001) (citations omitted). For the doctrine to apply, the issue in question must
                          10     have been “decided explicitly or by necessary implication in [the] previous
                          11     disposition.” United States v. Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir. 2000).
                          12     Failure to apply the doctrine, unless one or more exception is met, constitutes an
                          13     abuse of discretion. See U.S. v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997).1
                          14            2.     The issue of the applicability of Rule 69(a) of the Federal Rules was
                          15     raised in the Tangshan Ayers Litigation 2 and necessarily decided by the District
                          16     Court prior to the limited referral to this Court for a determination of alter ego. As
                          17     such, the District Court’s decision constitutes the law of the case and should not be
                          18     reconsidered.
                          19            3.     Foremost first invoked Rule 69(a) in its First Amended Complaint, filed
                          20     on November 17, 2015, after the District Court held that, while Foremost could not
                          21     bring standalone claims for tortious interference and unjust enrichment against
                          22     Tangshan Ayers due to the res judicata effect of the Proof of Claim, claims based on
                          23
                          24     1
                                   The Ninth Circuit has instructed that the prior decision should be followed unless:
                                 “(1) the decision is clearly erroneous and its enforcement would work a manifest
                          25     injustice, (2) intervening controlling authority makes reconsideration appropriate, or
                                 (3) substantially different evidence was adduced at a subsequent trial.” Caldwell v.
                          26     Unified Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d 278, 281 (9th Cir.
                                 1996) (citation omitted).
                          27
                                 2
                          28      Capitalized terms not defined herein shall have the meaning ascribed to them in
                                 Foremost’s Pre-Hearing Brief [Docket No. 216].
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                            1             CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42      Desc
                                                        Main Document    Page 5 of 12


                             1   alter ego or action upon the judgment could be pursued. See Supplemental Request
                             2   for Judicial Notice (“Supp. RJN”), Ex. K (In Chambers Order Granting Defendant’s
                             3   Motion to Dismiss, Denying Defendant’s Motion to Dismiss as Moot and Denying
                             4   Plaintiff’s Motion for Leave to File Surreply); Ex. L (First Amended Complaint). In
                             5   the two motions to dismiss that followed, Tangshan Ayers did not argue that that the
                             6   Proof of Claim cannot, as a matter of law, be amended under Rule 69(a). To the
                             7   contrary, earlier in the case, Tangshan Ayers expressly acknowledged that:
                             8          It is true Bankruptcy courts are allowed to amend their orders to add
                             9          third-party judgment debtors under certain circumstances.
                          10            It is equally true under Rule 69(a) federal courts authorized to rely on
                          11            state law which “permits judgment creditors to use any execution
                          12            method consistent with the practice and procedure of the state in which
                          13            the district court sits” and, “Under California Code of Civil Procedure
                          14            §187, a court has authority to amend a judgment to add additional to
                          15            additional judgment debtors, In re Levander, 180 F.3d 1114, 1121 (9th
                          16            Cir. 1999).
                          17     Supp. RJN, Ex. I (Tangshan’s Reply to Foremost’s Opposition to Rule 12(b)(6)
                          18     Motion to Dismiss).3
                          19            4.     In ruling on Tangshan Ayers’s Motion to Dismiss the First Amended
                          20     Complaint, the District Court held only that Rule 69(a) is a procedural device and
                          21     does not provide a cause of action. See Supp. RJN, Ex. P (In Chambers Order
                          22     Granting In Part and Denying in Part Defendant’s Motion to Dismiss, dated January
                          23     6, 2016). The District Court did not hold that the Proof of Claim, which it had
                          24     previously determined was a final judgment under Siegel v. Federal Home Loan
                          25     Mortg. Corp., 143 F.3d 525 (9th Cir. 1998), was a not a “money judgment” within
                          26
                          27     3
                                   Notwithstanding, Tangshan went on to argue that certain aspects of California law
                          28     regarding the judgment creditor’s knowledge and the timing of the motion to amend
                                 barred the relief sought by Foremost. See id. at 13-15.
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                             2            CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42      Desc
                                                        Main Document    Page 6 of 12


                             1   the meaning of Rule 69(a). 4 Had it believed that to be the case, it would have so
                             2   ruled and ended litigation which, at that point, had been going on for nearly four-and-
                             3   a-half years across multiple forums. Instead, the District Court allowed Foremost to
                             4   file an amended pleading which preserved its claim to enforce the judgment on the
                             5   basis of alter ego, without asserting standalone causes of action for alter ego or
                             6   execution under Rule 69(a). See id.
                             7          5.     After Foremost filed its Second Amended Complaint, which asserts a
                             8   single cause of action for “Action on Judgment,” Tangshan Ayers again moved to
                             9   dismiss. In its motion papers, Tangshan Ayers did not deviate from its previous
                          10     acknowledgement that Rule 69(a) was available, but argued that due process
                          11     concerns cautioned against the amendment of an uncontested proof of claim. See
                          12     Supp. RJN, Ex. T (Tangshan’s Reply to Foremost Opposition to its Motion to
                          13     Dismiss the SAC Pursuant to FRCP 12(b)(1) and 12(b)(6)), at 11-13. Tangshan
                          14     Ayers also argued that the Second Amended Complaint should be dismissed for lack
                          15     of subject matter jurisdiction and on equitable estoppel and issue and claims
                          16     preclusion grounds. See id., Ex. R (Defendant Tangshan Ayers Bath Equipment Co.
                          17     Ltd.’s Memorandum of Law Submitted in Support of Motion to Dismiss the Second
                          18     Amended Complaint Pursuant to FRCP Rule 12(b)(1) and Rule 12(b)(6)).
                          19            6.     In response, the District Court issued the Stay Order, which states that
                          20     the Tangshan Ayers Litigation “is STAYED in order to give Foremost the
                          21     opportunity to seek an amended judgment through the bankruptcy court. See In re
                          22     Levander, 180 F.3d 1114 (9th Cir. 1999).” See id., Ex. U (In Chambers Order Staying
                          23     Proceedings, dated March 8, 2016). In Levander, the only case cited by the District
                          24     Court, the Ninth Circuit expressly held that the bankruptcy court was authorized to
                          25     amend an order awarding attorneys’ fees to add an additional judgment debtor under
                          26
                                 4
                          27       The District Court acknowledged that it was not making a finding as to the
                                 procedural manner in which Rule 69(a) would apply to the Ayers Bath Bankruptcy
                          28     Case, i.e., through Rule 7069 of the Federal Rules of Bankruptcy Procedure or
                                 otherwise.
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                             3            CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42         Desc
                                                        Main Document    Page 7 of 12


                             1   Rule 69(a) if the requirements of California law (specifically, California Code of
                             2   Civil Procedure section 187) are met. 180 F.3d at 1120-1121. The Stay Order
                             3   necessarily assumes that amendment under Rule 69(a) is possible (which had never
                             4   been disputed), but leaves to this Court to determine, in the first instance, whether
                             5   the elements of California Code of Civil Procedure section 187 – alter ego and control
                             6   of the litigation – are satisfied.
                             7          7.     If there was any question as to the District Court’s intent, it was resolved
                             8   when the District Court issued the Referral Order in November 2017. In that Order,
                             9   which was the result of Tangshan Ayers’s frivolous argument that Foremost was
                          10     required to re-serve Tangshan Ayers under the Hague Convention before proceedings
                          11     in the Bankruptcy Court could resume, the District Court confirmed that, in issuing
                          12     the Stay Order, it “intended that the alter-ego issue [be referred] to the Bankruptcy
                          13     Court for proposed findings of fact and conclusions of law under 28 U.S.C. § 157.”
                          14     Supp. RJN, Ex. Y (In Chambers Order Lifting Stay, dated November 1, 2017)
                          15     (emphasis added). The Referral Order does not contemplate this Court opining on
                          16     any issue in the Tangshan Ayers Litigation (which had been pending with the District
                          17     Court for nearly four years) other than alter ego.
                          18            8.     The Stay Order and Referral Order reflect the District Court’s
                          19     assumption that the Proof of Claim is capable of being amended; the only question
                          20     for this Court is whether the alter ego test is met, as the District Court stated.
                          21     Foremost respectfully submits that this Court lacks the discretion to opine on the
                          22     applicability of Rule 69(a) or decline to make proposed findings of fact and
                          23     conclusions of law with respect to alter ego. If the District Court’s holding that the
                          24     Proof of Claim is a final judgment subject to enforcement against Tangshan Ayers
                          25     was in error, Tangshan Ayers may appeal the District Court’s ultimate decision with
                          26     respect to this Court’s proposed findings of facts and conclusions on the issue of alter
                          27     ego. But this Court should not second-guess the District Court with respect to
                          28
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                              4              CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42          Desc
                                                        Main Document    Page 8 of 12


                             1   whether the Proof of Claim is capable of amendment; it should simply determine
                             2   whether amendment is proper on the basis of alter ego.
                             3   II.    TANGSHAN AYERS HAD NOTICE OF THE PROOF OF CLAIM
                             4          AND THE OPPORTUNITY TO OBJECT
                             5          9.     Like the undisputed applicability of Rule 69(a) to the Proof of Claim,
                             6   the record also reflects that Tangshan Ayers had notice of the Proof of Claim and an
                             7   opportunity to object, of which it failed to avail itself.
                             8          10.    As discussed in Foremost’s prior memoranda and during the June 7,
                             9   2021 hearing on the Renewed Motion to Amend, Tangshan Ayers was on notice,
                          10     from the beginning of Ayers Bath’s bankruptcy case, and certainly no later than the
                          11     filing of the Complaint in January 2014, that Foremost believed Tangshan Ayers to
                          12     be the alter ego of Ayers Bath. Supp. RJN, Ex. A (Complaint) ¶¶ 15-26 (alter ego
                          13     allegations). Tangshan Ayers’s counsel received a copy of the Complaint when it
                          14     was filed; Tangshan Ayers itself was served on August 12, 2014. Supp. RJN, Ex. B
                          15     (Certificate of Service). Tangshan Ayers thus knew, or should have known, that it
                          16     faced potential liability for the debts of Ayers Bath.
                          17            11.    Despite having closely monitored the bankruptcy proceedings and
                          18     retained counsel who received electronic notification of filings in the case, Tangshan
                          19     Ayers implausibly claims that it was unaware of the Proof of Claim prior to its
                          20     allowance. Tangshan Ayers’s professed lack of knowledge is conclusively rebutted,
                          21     however, by the Court’s Certificate of Notice of Notice of the Trustee’s Final Report
                          22     and Applications for Compensation and Deadline to Object (NFR) (“Objection
                          23     Notice”) and Summary of Trustee’s Final Report and Applications for Compensation
                          24     (“Claims Summary”), which expressly identified Foremost’s Proof of Claim and its
                          25     proposed treatment, and invited Tangshan Ayers to object. PX 25 (Certificate of
                          26     Notice) [Docket No. 55]. On April 17, 2015, the Objection Notice and Claims
                          27
                          28
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                              5               CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42      Desc
                                                        Main Document    Page 9 of 12


                             1   Summary were mailed to Tangshan Ayers by the Court. See id. 5 The Claims
                             2   Summary identifies Foremost’s Proof of Claim by claim number, claimant and the
                             3   proposed allowed amount of the claim. See id. at 4. The Objection Notice states that
                             4   a hearing on the Trustee’s Final Report and Applications for Compensation will be
                             5   held on May 19, 2015, and that “any person wishing to object” should do so not later
                             6   than 14 days before the hearing date. Id. at 2. The Objection Notice further states
                             7   that, pursuant to Rule 5009 of the Federal Rules of Bankruptcy Procedure,6 “[i]n the
                             8   absence of a timely objection by the U.S. Trustee or any other party in interest,” the
                             9   Court may discharge the Trustee and close the case. Id. Tangshan Ayers was well
                          10     positioned to object to the Trustee’s allowance of the Proof of Claim, as by May
                          11     2015, Tangshan Ayers had engaged counsel to defend it in the Tangshan Ayers
                          12     Litigation (in addition to Squire Sanders, the firm which represented both Ayers Bath
                          13     and Tangshan Ayers in the bankruptcy case). Notwithstanding, in accordance with
                          14     its strategy of liquidating its failed investment in the North American market as
                          15     cheaply as possible, Tangshan Ayers let the deadline pass and the hearing on the
                          16     Final Report go forward without objection.
                          17
                          18
                                 5
                          19       At the hearing, counsel for Tangshan Ayers speculated that the address used by the
                                 Court when mailing the Objection Notice and Claims Summary may not have been
                          20     correct. However, the mailing address for Tangshan Ayers is the same address that
                                 is listed in Ayers Bath’s schedules, which Junkuan (Peter) Yao, then a Tangshan
                          21     Ayers employee, swore were true and correct. See Chapter 7 Voluntary Petition of
                                 Ayers Bath (U.S.A.), Co., Ltd. [Docket No. 1]; Amended Schedule F [Docket No.
                          22     15]. The address used by the Court is also the same address set forth on the master
                                 mailing list, which the debtor is required to certify as complete and correct. LBR
                          23     1007-1. There is a presumption that the addresses provided by a debtor on the list of
                                 creditors are correct addresses for noticing purposes. See In re Arnold, No. 08-13479,
                          24     2010 WL 3810862, at *3 (Bankr. N.D.N.Y. Sept. 27, 2010); see also In re Hobbs,
                                 141 B.R. 466, 468-69 (Bankr. N.D. Ga. 1992) (where clerk of court mailed notice of
                          25     debtor’s bankruptcy filing to creditor at its scheduled address, the creditor’s denial
                                 of receipt was insufficient to rebut presumption that notice was properly delivered).
                          26     6
                                   Bankruptcy Rule 5009(a) provides: “If in a chapter 7, chapter 12, or chapter 13
                          27     case the trustee has filed a final report and final account and has certified that the
                                 estate has been fully administered, and if within 30 days no objection has been filed
                          28     by the United States trustee or a party in interest, there shall be a presumption that
                                 the estate has been fully administered.”
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                            6             CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
                        Case 2:13-bk-17409-RK          Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42      Desc
                                                       Main Document     Page 10 of 12


                             1          12.    In light of this record evidence, the Court should find that amendment
                             2   of the judgment satisfies due process, as Tangshan Ayers had sufficient opportunity
                             3   to object to the allowance of the Proof of Claim but chose not to do so, confident that
                             4   its abuse of the corporate form would shield it from being held accountable for its
                             5   tortious conduct.
                             6          WHEREFORE Foremost requests that this Court enter an Order
                             7   (a) amending the Proof of Claim to add Tangshan Ayers as a judgment debtor; and
                             8   (b) granting such other and further relief as this Court deems just and proper.
                             9
                          10
                                 Dated:        June 21, 2021                FAEGRE DRINKER BIDDLE &
                          11                                                REATH LLP
                          12
                          13                                                By: /s/ Maria J. Cho
                                                                               Maria J. Cho
                          14
                                                                            Attorneys for Plaintiff
                          15                                                FOREMOST GROUPS, INC.
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
   FAEGRE DRINKER
 B IDDLE & REATH LLP             FOREMOST’S POST-H EARING SUPPLEMENTAL
     A TTORNEYS AT L AW
                                 BRIEF
                                                                             7            CASE NO. 2:14-CV-00188 SVW (RZX)
L OS A NGELES (CENTURY P ARK )
       Case 2:13-bk-17409-RK                      Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42                                      Desc
                                                  Main Document     Page 11 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 Century Park East, Suite 1500, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled (specify): FOREMOST GROUP, INC.’S POST-HEARING
SUPPLEMENTAL BRIEF


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 21, 2021        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the f ollowing persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

See attached.

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
f irst class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
f or each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 21, 2021      , I served
the f ollowing persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
f iled.
Judge Robert N. Kwan:
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1682
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

June 21, 2021                  Maria Cho                                                       /s/ Maria Cho
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
Case 2:13-bk-17409-RK      Doc 264 Filed 06/21/21 Entered 06/21/21 18:41:42           Desc
                           Main Document     Page 12 of 12



Electronic Mail Notice List for Case No.: 2:13-bk-17409-RK

The following is the list of parties who are currently on the list to receive email
notice/service for this case.


      Maria Cho Maria.Cho@faegredrinker.com, ann.grosso@faegredrinker.com
      Anthony A Friedman aaf@lnbyb.com
      Philip J Graves philipg@hbsslaw.com, bills@hbsslaw.com
      John A Moe john.moe@dentons.com,
       glenda.spratt@dentons.com;derry.kalve@dentons.com
      Carl W Oberdier cwo@oberdier.com,
       kgr@oberdier.com;skh@oberdier.com
      Jeffrey S Renzi jrenzi@ssd.com, clopez@ssd.com;ptsui@ssd.com
      Ryan M Salzman ryan.salzman@faegredrinker.com,
       susan.carlson@faegredrinker.com
      Alfred H Siegel (TR) Al.siegel@asiegelandassoc.com,
       Lisa.irving@asiegelandassoc.com;asiegel@ecf.axosfs.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
